             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                     BATESVILLE DIVISION

CHARLES J. YOUNGBERG                                      PLAINTIFF

v.                       No. 1:18-cv-80-DPM-JJV

JOSHUA COLLUMS, Prosecuting
Attorney, Stone County; B. J. DAY,
Chief of Police, Mountain View;
AUTUMN R. CONRAD YOUNGBERG,
In Home Health Aide; DOE, Police
Officer, Mountain View City Police;
and JOHNATHAN ARNOLD,
Mountain View City Police                             DEFENDANTS

                               ORDER
      1. The Court withdraws the reference.
      2. Youngberg hasn’t filed a free-world application to proceed in
forma pauperis; and the time to do so has passed. Doc. 39 & 45. His
complaint will therefore be dismissed without prejudice. LOCAL RULE
5.5(c)(2).      An in forma pauperis appeal from this Order and
accompanying Judgment would not be taken in good faith. 28 U.S.C.
§ 1915(a)(3).
      So Ordered.

                                      ________________________
                                      D.P. Marshall Jr.
                                      United States District Judge

                                      6 April 2020
